Citation Nr: 0906474	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-36 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss of the 
left ear, and if so, whether the Veteran is entitled to 
service connection for hearing loss of the left ear.

2.  Entitlement to a compensable rating for service-connected 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In June 2008, the Board remanded these claims for additional 
development.  That development having been completed, the 
claims have been returned to the Board and are now partially 
ready for appellate disposition.

The issues of entitlement to service connection for left ear 
hearing loss and entitlement to a compensable rating for 
service-connected right ear hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hearing 
loss of the left ear was previously denied by the RO in 
September 1995 on the basis that hearing loss was not shown 
in service.  The Veteran did not perfect an appeal.  The RO 
confirmed that decision in December 2004.

2.  Evidence pertaining to the Veteran's left ear hearing 
loss received since the September 1995 rating decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.




(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

Evidence received since the September 1995 rating decision is 
new and material, and the Veteran's claim for service 
connection for hearing loss of the left ear is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  
Under the VCAA, when VA receives a claim, it is required to 
notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim; that VA will seeks to provide; and 
that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, the notice letter provided to the veteran in 
August 2004 included the criteria for reopening a previously 
denied claim and the criteria for establishing service 
connection.  That letter also informed the veteran why her 
claim had previously been denied.  Consequently, the Board 
finds that adequate notice has been provided.

To fulfill Dingess requirements, in December 2008, the RO 
provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
RO successfully completed the notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records, lay statements and VA 
examinations pertinent to the issue on appeal.  Therefore, 
the available medical evidence and records have been obtained 
in order to make an adequate determination.  Neither the 
veteran nor her representative has identified any additional 
existing evidence that has not been obtained or is necessary 
for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Hearing Loss of the 
Left Ear

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that the 
original claim for service connection for hearing loss of the 
left ear was denied by a September 1995 rating decision, at 
which time the RO found that there was no evidence of in-
service hearing loss or a link between current hearing loss 
and service.  The Veteran was notified of her right to appeal 
that decision in September 1995.  The Veteran did not file a 
timely notice of disagreement with that rating decision, and 
accordingly, the September 1995 rating decision became final 
when the Veteran did not perfect her appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the Veteran's claim for service connection 
for hearing loss of the left ear may only be opened if new 
and material evidence is submitted.

In this instance, since the September 1995 rating decision 
denied the claim on the basis that there was no evidence of 
in-service hearing loss or a link between hearing loss and 
service, the Board finds that new and material evidence would 
consist of evidence or description of hearing loss during 
service or a link between hearing loss and service.

Evidence received since the September 1995 rating decision 
consists of VA outpatient records documenting the post-
service treatment and evaluation of the Veteran's hearing 
loss, VA examinations, and lay statements.  Specifically, the 
Veteran submitted a statement detailing her hearing loss, 
including stating that her hearing loss became worse during 
service and has increased since discharge, and submitted lay 
statements from family members and coworkers that described 
the Veteran's hearing loss.  The Board notes that the Veteran 
is competent to give evidence about symptoms she experiences.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection for hearing loss of the left ear.  
38 C.F.R. § 3.156(a).  The Board determines that the claim of 
service connection for hearing loss of the left ear is 
reopened.

The Board has reopened the claim of service connection for 
hearing loss of the left ear, and is remanding the claim, as 
will be discussed below.  The Board has not taken any adverse 
action on the claim, and any deficiencies regarding duties to 
notify and to assist the Veteran that may exist in this case 
are not prejudicial to the Veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hearing loss 
of the left ear, to this extent, the appeal is granted.


REMAND

The claim of service connection for hearing loss of the left 
ear has been reopened.  In light of the evidence presented, 
additional development is necessary.  

The Veteran is claiming entitlement to service connection for 
hearing loss of the left ear.  She is already service 
connected for hearing loss of the right ear.  The Veteran's 
enlistment examination in August 1964 noted minimal bilateral 
hearing loss.  At the Veteran's separation examination in 
April 1966, a hearing test was conducted using American 
Standards Association (ASA) units.  The results indicated a 
decrease in hearing acuity for the left ear at 500Hz compared 
to the entrance examination.  The results must be converted 
to International Standards Organization (ISO) units in order 
to accurately evaluate the findings.  On the audiological 
evaluation in April 1966, pure tone thresholds, in decibels, 
after conversion, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
25

40

Normal hearing ranges from 0 to 20 dB in all frequencies, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  The results of the 
separation test in April 1966 reveal hearing loss, pursuant 
to Hensley.  Id.  

The Veteran was afforded a VA examination in October 2004.  
Results from the VA examination show current hearing loss of 
the left ear as it is defined by VA regulation, and 
therefore, the current disability requirement for service 
connection is satisfied.  However, the question remains 
whether a medical nexus exists between the current hearing 
loss and the Veteran's service.  

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  A remand is necessary to afford the Veteran a VA 
examination with a nexus opinion in order to ascertain 
whether the Veteran's left ear hearing loss was aggravated 
during service.

The Veteran is also seeking a compensable rating for her 
service-connected right ear hearing loss.  In a September 
2008 statement, the Veteran indicated that her hearing loss 
has increased in severity.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran alleges that his service-connected disability has 
worsened since he was previously examined, a new examination 
may be required to evaluate the current degree of impairment.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  (Finding 
a veteran is entitled to a new examination after a two-year 
period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  The Veteran's last VA examination was conducted 
over four years ago, in October 2004.  A VA examination is 
necessary to provide a thorough assessment of the Veteran's 
current level hearing loss.

Additionally, if the Veteran is obtaining treatment for 
hearing loss, any updated treatment records should be 
obtained.




Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all updated treatment 
records.  Ask the Veteran if she has 
received treatment for hearing loss 
from any facility and obtain and 
associate with the claims file any such 
records. 

2.  Afford the Veteran a VA examination 
for bilateral hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and to 
obtain a complete history of the 
Veteran's noise exposure, or other 
possible causes of hearing loss that 
occurred prior to, during, and after her 
military service.  

The examiner is then asked to render an 
opinion as to whether it is at least as 
likely as not that the Veteran's left ear 
hearing loss could be a result of 
service, or whether the Veteran's service 
could have aggravated the left ear 
hearing loss.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it 
is her responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of her case.  

3.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


